Citation Nr: 0615787	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  00-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for low back strain with 
spinal stenosis at L4-5, evaluated as 10 percent disabling 
for the period from November 22, 1999 to January 5, 2000, as 
20 percent disabling from January 6, 2000 to January 22, 
2001, and as 40 percent disabling from January 23, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to May 
1967 and from July 1968 to January 1971 and also apparently 
served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the pendency of the veteran's appeal, his case was 
transferred to the VA RO in Oakland, California.  As well, 
after the January 2000 rating decision on appeal, in a March 
2001 rating decision, the RO granted a 20 percent evaluation, 
effective January 6, 2000, and a 40 percent evaluation, 
effective January 23, 2001, for the veteran's service-
connected back disability.  

In February 2006, the veteran testified at a hearing at the 
RO before the undersigned.  At that time, he indicated that 
he was unable to work due to his service-connected back 
disability.  While it was not entirely made clear, it may be 
that, by his statements, the veteran seeks to raise a claim 
of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The claim for a TDIU is referred to the RO for further 
clarification as to the veteran's intent and appropriate 
consideration.

In February 2002, the veteran filed a notice of disagreement 
with a February 2002 rating decision that denied service 
connection for esotropia, corneal infiltrate of the right 
eye, cataracts of the left eye, ischemic optic neuropathy of 
the right eye, and a cervical spine disorder.  However, in a 
July 2002 signed statement, he withdrew his appeal of all 
claims, aside from the increased rating for his low back 
disability.

Thereafter, a June 2004 rating decision declined to find that 
new and material evidence was submitted to reopen a claim for 
service connection for eye disabilities.  In June 2004, the 
veteran submitted a timely notice of disagreement with the 
RO's action and, in March 2005, the RO issued a statement of 
the case as to the matter.  A substantive appeal regarding 
this claim is not presently associated with the claims file 
and the matter has not been certified for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There seems to be some confusion in the file as to whether 
the veteran receives Social Security Administration (SSA) 
disability benefits.  In September 2004, the SSA advised the 
RO that the veteran's claim for SSA disability benefits was 
denied.  However, during his recent February 2006 Board 
hearing, the veteran stated that he was unable to work due to 
his back disability, that he hired an attorney, and that he 
received SSA disability benefits.  It may be that the veteran 
appealed the SSA's initial denial of his claim for benefits 
and that SSA has found him to be totally disabled and unable 
to work.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA.  See Tetro v. Gober, supra.  Accordingly, the RO should 
clarify if the veteran is currently receiving SSA disability 
benefits and, if so, his SSA records should be obtained in 
connection with his increased rating claim.

Further, in January 2000, a VA examiner diagnosed 
degenerative arthritis of the lumbar spine with spurring at 
L4/5.  The January 2000 rating decision on appeal evaluated 
the veteran's claim under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5295, that rated lumbosacral strain.  In March 2000, the 
veteran submitted a written request to "adjunct" his new 
arthritis of the back to his service-connected back 
disability.  It does not appear that the RO considered the 
veteran's request as a new claim, although in March 2001, the 
RO evaluated his back disability under 38 C.F.R. § 4.71a, DC 
5293, that evaluated intervertebral disc syndrome (IVDS).  VA 
revised the regulations for evaluating disabilities of the 
spine, with the most recent revision effective September 26, 
2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, DCs 5235-5243 (2005).  The February 
2003 supplemental statement of the case (SSOC) considered the 
veteran's service-connected back disability under both the 
old and new rating criteria for evaluating IVDS.

The record reflects that VA has issued a back brace for the 
veteran most recently, it appears, in January 2002.  When 
examined by VA in May 2005, the diagnosis was chronic low 
back pain; scoliosis; and lumbar stenosis at L4-5.  

During the veteran's recent Board hearing, he testified to 
experiencing muscle spasms and right leg numbness to the knee 
and, occasionally to the foot, associated with his service-
connected back disability.  He reported experiencing daily 
flare-ups that lasted a few minutes, for which he took 
prescribed medication.  He said he was unable to work due to 
his back disability.  

The Board is of the opinion that, in the interest of due 
process and fairness, the veteran should be afforded a new VA 
examination to determine the current severity and all 
orthopedic and neurologic manifestations of his service-
connected low back disability.

The veteran also reported treatment at the VA medical 
facility in Modesto, California and VA medical records dated 
from November 2004 to January 2006 have been received.  He 
said he saw his primary VA physician approximately every four 
months.  It may be that additional VA medical records need to 
be obtained.



Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess and Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should clarify if the 
veteran is currently in receipt 
of SSA benefits and, if so, the 
RO should request a copy of the 
administrative decision and all 
records considered in the 
veteran's claim for SSA 
disability benefits (and any 
subsequent disability 
determinations). 

3.	The RO should obtain all VA 
medical records regarding the 
veteran's treatment, for the 
period from January 2006 to the 
present.

4.	The veteran should be scheduled 
for appropriate VA examinations 
(e.g., orthopedic, neurologic) to 
determine the current severity 
and all manifestations of his 
service-connected low back strain 
with spinal stenosis at L4-5.  
All indicated tests and studies 
should be performed, and all 
manifestations of current 
disability should be described in 
detail, including any orthopedic 
and neurologic residuals found to 
result from the service-connected 
low back disability.

a.	In particular, the 
examiner(s) should indicate 
if the veteran has IVDS and, 
if so, whether IVDS is 
associated with the service- 
connected low back strain 
with spinal stenosis at L4-
5. 

b.	The examiner(s) is (are) 
requested to indicate the 
nature and duration of any 
incapacitating low back 
episodes, over the past 12 
months (an "incapacitating 
episode" being a period of 
acute signs and symptoms due 
to intervertebral disc 
syndrome or low back strain 
that requires bed rest 
prescribed by and treatment 
by a physician).

c.	The examiner(s) should 
provide complete range of 
motion studies of the low 
back.

d.	The examiner(s) should 
render an opinion as to 
whether there is evidence 
that the veteran has sciatic 
neuropathy with 
characteristic pain 
attributable to the service-
connected back disability, 
and, if so, whether the 
sciatic neuropathy results 
in demonstrable muscle 
spasm, absent ankle jerk, or 
any other positive 
neurological finding.

e.	The examiner(s) is(are) 
requested to indicate if the 
veteran has a bladder or 
other urologic disorder and, 
if so, whether it is at 
least as likely as not that 
any bladder disorder or 
impotence found to be 
present is due to the 
veteran's service- connected 
back disability. 

f.	The examiner(s) should 
identify the limitation of 
activity imposed by the 
disabling condition, viewed 
in relation to the medical 
history, considered from the 
point of view of the veteran 
working or seeking work, 
with a full description of 
the effects of disability 
upon his ordinary activity.  

g.	An opinion should be 
provided regarding whether 
pain due to the service-
connected back disability 
could significantly limit 
functional ability during 
flare-ups or with extended 
use.  It should be noted 
whether the clinical 
evidence is consistent with 
the severity of the pain and 
other symptoms reported by 
the veteran. 

h.	The examiner(s) is(are) 
requested to describe any 
objective evidence of pain 
or functional loss due to 
pain; and indicate whether 
there is any weakened 
movement, excess 
fatigability or 
incoordination that could be 
attributed to the service-
connected low back 
disability. 

i.	A complete rationale should 
be provided for all opinions 
proffered. The claims folder 
should be made available to 
the examiner(s) for review 
prior to the examination and 
the examiner(s) is(are) 
requested to indicate if the 
veteran's medical records 
were reviewed.

5.	Thereafter, the RO should 
readjudicate the veteran's claim 
for an increased rating for low 
back strain, with spinal stenosis 
at L4-5.  If the benefits sought 
on appeal remain denied, the 
veteran and his representative 
should be provided with a SSOC.  
The SSOC should contain notice of 
all relevant actions taken on the 
claims, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issue currently 
on appeal since the March 2004 
SSOC.  An appropriate period of 
time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need taken no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





